 1   Spencer Hosie (CA Bar No. 101777)             Juanita R. Brooks (SBN 75934 / brooks@fr.com)
     shosie@hosielaw.com                           Jason W. Wolff (SBN 215819 / wolff@fr.com)
 2   Diane S. Rice (CA Bar No. 118303)             Madelyn S. McCormick (SBN 320063 /
     drice@hosielaw.com                            mmccormick@fr.com)
 3   Brandon C. Martin (CA Bar No. 169624)         FISH & RICHARDSON P.C.
     bmartin@hosielaw.com                          12390 El Camino Real
 4   Darrell R. Atkinson (CA Bar No. 280564)       San Diego, CA 92130
     datkinson@hosielaw.com                        Telephone: (858) 678-5070
 5   HOSIE RICE LLP                                Facsimile: (858) 678-5099
     600 Montgomery Street, 34th Floor
 6   San Francisco, CA 94111                       Betty H. Chen (SBN 290588 / bchen@fr.com)
     Telephone: (415) 247-6000                     Joshua Kain Day (SBN 322372 / day@fr.com)
 7   Facsimile: (415) 247-6001                     FISH & RICHARDSON P.C.
                                                   500 Arguello Street, Suite 500
 8   Leslie V. Payne (admitted pro hac vice)       Redwood City, California 94063
     lpayne@hpcllp.com                             Tel: (650) 839-5070 | Fax: (650) 839-5071
 9   Eric J. Enger (admitted pro hac vice)
     eenger@hpcllp.com                             Proshanto Mukherji (pro hac vice /
10   R. Allan Bullwinkel (admitted pro hac vice)   mukherji@fr.com)
     abullwinkel@hpcllp.com                        FISH & RICHARDSON P.C.
11   HEIM, PAYNE & CHORUSH, LLP                    One Marina Park Drive
     1111 Bagby St. Ste. 2100                      Boston, MA 02110
12   Houston, Texas 77002                          Tel: (617) 542-5070 / Fax: (617) 542-8906
     Telephone: (713) 221-2000
13   Facsimile: (713) 221-2021
                                                   Attorneys for
14   Derek Gilliland (admitted pro hac vice)       Defendant Microsoft Corporation
     dgilliland@nixlawfirm.com
15   NIX PATTERSON & ROACH, L.L.P.
     205 Linda Drive
16   Daingerfield, TX 75638
     Telephone: (903) 645-7333
17   Facsimile: (903) 645-5389

18   Attorneys for Plaintiff
     LOOKSMART GROUP, INC.
19
                                   UNITED STATES DISTRICT COURT
20                                NORTHERN DISTRICT OF CALIFORNIA
                                     (SAN FRANCISCO DIVISION)
21
     LOOKSMART GROUP, INC.,                            Case No. 3:17-cv-04709-JST
22
                    Plaintiffs,                        JOINT REQUEST FOR HEARING RE
23                                                     MOTION TO EXCLUDE TESTIMONY OF
           v.                                          LOOKSMART’S DAMAGES EXPERT,
24                                                     MICHAEL J. LASINSKI (DKT. 118)
     MICROSOFT CORPORATION,
25                                                     DATE:         July 11, 2019
                   Defendant.                          TIME:         2:00 p.m.
26                                                     DEPT:         Courtroom 9, 19th Floor
                                                       JUDGE:        Hon. Jon S. Tigar
27

28
                                                           JOINT REQUEST FOR HEARING RE MOTION TO EXLUDE
                                                      TESTIMONY OF LOOKSMART’S DAMAGES EXPERT LASINSKI
                                                                                    Case No. 3:17-cv-04709-JST
 1            Pursuant to the Court’s Order Vacating Hearing (D.I. 186), Microsoft and LookSmart

 2   jointly advise the Court that most or all of the argument for Microsoft’s motion to exclude the

 3   testimony of Plaintiff’s expert Michael Lasinski (D.I. 118) will be conducted by lawyers who have

 4   been licensed to practice law for five or fewer years, and who have not previously presented

 5   argument before this Court. The parties have conferred, and all counsel are available for a hearing

 6   at 2:00 p.m. on July 11, 2019.

 7            For Microsoft, Joshua Kain Day is tentatively set to argue the motion, depending on the

 8   hearing date. Mr. Day’s last day with the firm is July 26, but if the Court and parties are not

 9   available to hear argument before such date, another lawyer who has been licensed to practice law

10   for five or fewer years, and who has not previously presented argument before the Court will

11   argue.

12            For LookSmart, Francesca Miki Shima Germinario is set to argue the motion.

13
     Dated: July 2, 2019                                 FISH & RICHARDSON P.C.
14

15
                                                         By: /s/ Joshua Kain Day
16                                                           Joshua Kain Day
17                                                       Attorneys for Defendant
                                                         MICROSOFT CORPORATION
18

19   Dated: July 2, 2019                                 HOSIE RICE LLP
20

21                                                       By: /s/ Francesca M. Germinario
                                                             Francesca M. Germinario
22
                                                         Attorneys for Plaintiff
23                                                       LOOKSMART GROUP, INC.
24

25

26

27

28
                                                     1          JOINT REQUEST FOR HEARING RE MOTION TO EXLUDE
                                                           TESTIMONY OF LOOKSMART’S DAMAGES EXPERT LASINSKI
                                                                                         Case No. 3:17-cv-04709-JST
 1                                              ATTESTATION
 2            Pursuant to L.R. 5-1(i)(3), I attest under penalty of perjury that concurrence in the filing of
 3   this document has been obtained from counsel for Plaintiff.
 4

 5   Dated: July 2, 2019                                   FISH & RICHARDSON P.C.

 6

 7                                                         By: /s/ Joshua Kain Day
                                                               Joshua Kain Day
 8
                                                           Attorneys for Defendant
 9                                                         MICROSOFT CORPORATION
10

11
     51112626.docx
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2           JOINT REQUEST FOR HEARING RE MOTION TO EXLUDE
                                                              TESTIMONY OF LOOKSMART’S DAMAGES EXPERT LASINSKII
                                                                                            Case No. 3:17-cv-04709-JST
